Citation Nr: 0711082	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  95-17 835	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


INTRODUCTION

The veteran, who had active service from April 1955 to 
December 1956, died in November 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) regional office in No. Little Rock, 
Arkansas.

By decision in October 2006 the Board denied the veteran's 
appeal.  The veteran appealed the denial to the United States 
Court of Veterans Appeals (Court).  By order dated in 
December 2006 the Court vacated the Board's October 2006 
decision and dismissed the veteran's appeal.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1955 to December 1956.

2.	On December 7, 2006, the Court vacated the Board's 
October 2006 decision and dismissed the veteran's appeal 
because of the veteran death in November 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


